      Case 18-12848-JNP                     Doc 51      Filed 02/20/21 Entered 02/20/21 19:24:11                                    Desc Main
                                                        Document Page 1 of 2
Printed on: 12/31/2020                                                                                                                      Page 1 of 2
ISABEL C. BALBOA [ICB-99001-00]

                                             IN THE UNITED STATES BANKRUPTCY COURT FOR
                                                      THE DISTRICT OF NEW JERSEY

                                        TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                                       For the period of 01/01/2020 to 12/31/2020
                                                             Case Number: 18-12848 (JNP)



                                                                                                                         Monthly Payment: $200.00
       Jerry E. Casey                                                                                                           Payments / Month: 1
       114 Mitchell Avenue                                                                                            Current Trustee Comp.: 8.40%
       Runnemede, NJ 08078




                                    The following are receipts posted in this case within the above dates:

Date                    Amount       Date                  Amount      Date                     Amount       Date                       Amount
01/17/2020              $635.00      03/02/2020            $370.00     03/09/2020               $250.00      03/16/2020                 $550.00
03/18/2020              $100.00      04/20/2020            $135.00     04/21/2020               $500.00      05/18/2020                 $635.00
07/20/2020              $500.00      08/04/2020            $300.00     08/11/2020               $300.00      08/18/2020                 $400.00
08/25/2020              $400.00      12/02/2020            $200.00     12/22/2020               $200.00      12/23/2020                 $200.00




                                  The following are the creditors who are set up to be paid through this plan:
CL#     Creditor Name                                                  LVL        Claim Amt.         Amt. Paid.           Balance Due         Paid this
                                                                                                                                                Period
0       JERRY E. CASEY                                                5                $0.00                $0.00               $0.00               $0.00
0       RICHARD S. HOFFMAN, JR., ESQUIRE                              13            $3,210.00        $3,210.00                  $0.00             $194.05
0       RICHARD S. HOFFMAN, JR., ESQUIRE                              13            $1,500.00             $183.20           $1,316.80               $0.00
1       MIDLAND FUNDING, LLC                                          33            $1,124.07               $0.00           $1,124.07               $0.00
2       LAKEVIEW LOAN SERVICING, LLC                                  24         $12,070.81         $12,070.81                  $0.00        $6,223.26
3       CREDIT COLLECTION SERVICES, INC.                              33               $0.00                $0.00               $0.00               $0.00
4       DRIVE NJ INSURANCE COMPANY                                    33               $0.00                $0.00               $0.00               $0.00
5       HALSTEAD FINANCIAL SERVICES, LLC                              0                $0.00                $0.00               $0.00               $0.00
6       INSPIRA HEALTH NETWORK                                        33               $0.00                $0.00               $0.00               $0.00
7       LAKEVIEW LOAN SERVICING, LLC                                  0                $0.00                $0.00               $0.00               $0.00
8       MABT/CONTFIN                                                  33               $0.00                $0.00               $0.00               $0.00
9       MIDLAND FUNDING, LLC                                          33            $1,223.55               $0.00           $1,223.55               $0.00
10      NEW CENTURY FINANCIAL SERVICES                                33               $0.00                $0.00               $0.00               $0.00
11      OLIPHANT FINANCIAL, LLC                                       0                $0.00                $0.00               $0.00               $0.00
12      PLAIN GREEN                                                   33               $0.00                $0.00               $0.00               $0.00
13      PRESSLER, FELT & WARSHAW, LLP                                 0                $0.00                $0.00               $0.00               $0.00
14      PROGRESSIVE ADVANCED INS. CO.                                 33               $0.00                $0.00               $0.00               $0.00
15      RANCOCAS ANESTHESIOLOGY, P.A.                                 33             $715.40                $0.00             $715.40               $0.00
16      REMEX, INC.                                                   0                $0.00                $0.00               $0.00               $0.00
17      SECRETARY OF HOUSING AND URBAN DEVELOPME                      24               $0.00                $0.00               $0.00               $0.00
18      SHAUN FAGAN                                                   33               $0.00                $0.00               $0.00               $0.00
19      ANDREW SKLAR, ESQUIRE                                         0                $0.00                $0.00               $0.00               $0.00
20      SOUTH JERSEY RADIOLOGY                                        33               $0.00                $0.00               $0.00               $0.00
21      STERN, LAVINTHAL & FRANKENBERG, LLC                           0                $0.00                $0.00               $0.00               $0.00
22      THE SWISS COLONY                                              33               $0.00                $0.00               $0.00               $0.00
23      THE RECEIVABLE MGMT SVCS, LLC                                 0                $0.00                $0.00               $0.00               $0.00
24      U.S. TRUSTEE                                                  0                $0.00                $0.00               $0.00               $0.00




             THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                     WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
      Case 18-12848-JNP                Doc 51       Filed 02/20/21 Entered 02/20/21 19:24:11                  Desc Main
                                                    Document Page 2 of 2
CL#     Creditor Name                                            LVL    Claim Amt.    Amt. Paid.    Balance Due     Paid this
                                                                                                                      Period
25      AMERICAN INFOSOURCE, LP                                  33       $108.22         $0.00         $108.22        $0.00
26      WEBBANK/FINGERHUT                                        33         $0.00         $0.00           $0.00        $0.00
27      ISABEL C. BALBOA (CREDITOR)                              0          $0.00         $0.00           $0.00        $0.00
28      RICHARD S. HOFFMAN JR.                                   0          $0.00         $0.00           $0.00        $0.00
29      MIDLAND FUNDING, LLC                                     33       $698.43         $0.00         $698.43        $0.00
30      RANCOCAS ANESTHESIOLOGY, P.A.                            33         $0.00         $0.00           $0.00        $0.00




Case Steps


Start Date                                        No. Months             Payment
03/01/2018                                              31.00               $0.00
10/01/2020                                       Paid to Date          $16,605.00
11/01/2020                                              28.00             $200.00
03/01/2023                               Projected end of plan




Total payments received this period:            $5,675.00

Total paid to creditors this period:            $6,417.31
Undistributed Funds on Hand:                    $366.40
Arrearages:                                     ($200.00)
Attorney:                                       RICHARD S. HOFFMAN, JR., ESQUIRE




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
